DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 5/3/2022 with respect to claims and 1, 2, 4, 14-17, 21-28, 30, and 31 have been considered but are moot in view of the new grounds of rejection.
The rejection is being updated to include amendments and are incorporated into the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 30-31 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kagawa (US PGPub 2011/0240948).
Re claim 30: Kagawa teaches (e.g. fig. 1) a memory element programmable between low and high impedance states, comprising: a first electrode layer (ion source layer 14; e.g. paragraph 131) comprising a semimetal or semiconductor element (semimetal/semiconductor) (ion source layer 14 consists of one or more elements such as Te, S, and Se; e.g. paragraph 131; hereinafter “SM”) and one metallic element (14 further includes one or more metal element from groups Cu, Ag, Zn, Al, Zr; e.g. paragraph 131; hereinafter “OEE”); a second electrode (lower electrode 12); and a switch layer (memory layer 13; e.g. paragraph 112) formed between the first electrode layer (14) and the second electrode (12) and comprising an insulating material (high resistance layer 13 made from an insulator such as aluminum oxide or magnesium oxide; e.g. paragraph 130); wherein the first electrode layer (14) is a binary alloy (ion source layer 14 consists of an alloy of Te and Zr; e.g. paragraph 29; paragraph 149 discusses the sputtering to form the ion source layer, therefore the resulting compound could be a binary alloy) of the semiconductor/semimetal (SM) and the one metallic element (OEE), and in the low impedance state, the switch layer (13) comprises a conductive path (conductive path; e.g. paragraph 89; further, since the structure is substantially identical to that as claimed, claimed properties that pertain to when the memory cell is used would be present, see MPEP 2112.01(i)) that includes atoms of the semimetal/semiconductor (SM).
Re claim 31: Kagawa teaches the memory element of claim 30, wherein: the semimetal/semiconductor (SM) is selected from the group of: (C) Carbon, (Te) Tellurium, (Sb) Antimony, (As) Arsenic, (Ge) Germanium, (Si) Silicon, (Bi) Bismuth, (Sn) Tin, (S) Sulfur, (Se) Selenium (ion source layer 14 consists of one or more elements such as Te, S, and Se; e.g. paragraph 131); and the at least one metallic element (OEE) is selected from the group of: hafnium (Hf), zirconium (Zr), titanium (Ti), scandium (Sc), tantalum (Ta), tungsten (W), yttrium (Y), lutetium (Lu), vanadium (V), niobium (Nb), chromium (Cr) and molybdenum (Mo) (14 further includes one or more metal element from groups Cu, Ag, Zn, Al, Zr; e.g. paragraph 131).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 16, and 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohba et al. (US PGPub 2010/0195371; hereinafter “Ohba”) in view of Kagawa (US PGPub 2011/0240948).
Re claim 1: Ohba teaches (e.g. fig. 1) a memory element programmable between low and high impedance states, comprising: a first electrode layer (ion source layer 3; e.g. paragraph 40) comprising a binary alloy of semimetal or semiconductor element (semimetal/semiconductor) (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40; hereinafter “SM”) and a metallic element (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34; hereinafter “OEE”) ; a second electrode (lower electrode 1); and a switch layer (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41) formed between the first electrode layer (3) and the second electrode (1) and comprising an insulating material (high resistance layer 2 made from an insulator such as aluminum oxide or magnesium oxide; e.g. paragraph 41); wherein the first electrode layer (3) comprises 40-60 atomic percent (when OEE is Zr; Zr makes up about 40 atomic % of 3 e.g. paragraph 51) of the at least one metallic element (OEE), the metallic element (OEE) is selected from the group of: Hafnium (Hf), Zirconium (Zr), Titanium (Ti), Scandium (Sc), Tantalum (Ta), Tungsten (W), Yttrium (Y), Lutetium (Lu), Vanadium (V), Niobium (Nb), Chromium (Cr), and Molybdenum (Mo) (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34), and in the low impedance state, the switch layer (2) comprises a conductive path (as discussed in MPEP 2112.01(i), when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present) that includes atoms of the semimetal/semiconductor (SM).
Ohba explicitly teaches the first electrode is a tertiary alloy such as ZrTeAl, TiTeAl, ZrTeMg but is silent as to explicitly teaching the first electrode layer being a binary alloy.
Kagawa teaches (e.g. fig. 1) ion source layer 14 is a material including at least one selected from Cu, Ag, Zn, Al, Zr and at least one element selected from Te, S, and Se, for example CuTe, AlTe, or the like (see paragraph 131).  Since binary elements are explicitly recited it would be obvious other binary alloys would include ZrTe.  Since the disclosure says “at least one selected from Cu, Ag, Zn, Al, Zr” one would recognize ZrTeAl as also being disclosed by Kagawa which is also a compound disclosed by Ohba.
Since these types of elements in binary and tertiary form are obvious variants of classes of element composition it would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the ion source layer as taught by Kagawa in the device of Ohba in order to have the predictable result of using a simplified binary compound instead of a tertiary compound which would reduce manufacturing complexity.
Re claim 2: Ohba teaches the memory element wherein: the semimetal/semiconductor (SM) is selected from the group of: (C) Carbon, (Te) Tellurium, (Sb) Antimony, (As) Arsenic, (Ge) Germanium, (Si) Silicon, (Bi) Bismuth, (Sn) Tin, (S) Sulfur, (Se) Selenium (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40).
Re claim 4: Ohba teaches the memory element wherein: the semimetal/semiconductor is tellurium (ion source layer 3 consists of a chalcogenide element such as Te or ion sources such as Al, or Cu is also provided; e.g. paragraphs 33, 40 of Ohba).
Re claim 16: Ohba teaches the memory element wherein: the metallic element (OEE) is selected from the group of: (Ti) Titanium, (Zr) Zirconium and (Hf) Hafnium (3 further includes a transition metal element from groups 4A, 5A, and 6A such as Ti, Zr, Cr, Mo Ta, V, Nb; e.g. paragraph 34).
Re claim 21: Ohba teaches the memory element wherein the switch layer (2) comprises at least oxygen (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 22: Ohba teaches the memory element wherein the switch layer (2) further comprises at least one other switch layer element (high resistance layer 2 made from an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; hereinafter “OSE”).
Re claim 23: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is the same as the at least one metallic element (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; Ta is common between OSE and OEE as listed at paragraph 34).
Re claim 24: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is an alkali earth metal, transition metal, post transition metal, or metalloid selected from groups (columns) 2 - 6 and 13 - 16 of the periodic table (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41; Ta is common between OSE and OEE as listed at paragraph 34).
Re claim 25: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is selected from the group of: (Mg) Magnesium, (Ca) Calcium, (Sr) Strontium, (Sc) Scandium, (Y) Yttrium, (Ti) Titanium, (Zr) Zirconium, (Hf) Hafnium, (V) Vanadium, (Nb) Niobium, (Ta) Tantalum, (Mo) Molybdenum, (W) Tungsten, (Al) Aluminum, (Si) Silicon, (Ge) Germanium, (Te) Tellurium, and (Lu) Lutetium (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 26: Ohba teaches the memory element wherein: the switch layer (2) comprises a binary oxide of the at least one other switch layer element (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41).
Re claim 27: Ohba teaches the memory element of wherein: the stoichiometry of the binary oxide (OSE is an oxide of Al, Mg, Ta, Cu, Si which is a binary oxide; e.g. paragraph 41) is MxOy, where M is the at least one other switch layer element and O is oxygen, and the ratio of x:y is in the range of about 1:0.8 to 1:3.2 (stoichiometric aluminum oxide is Al2O3; therefore, the ratio of 2:3 falls in the claimed ratio range).
Re claim 28: Ohba teaches the memory element wherein: the at least one other switch layer element (OSE) is selected from groups (columns) 2-6 of the periodic table (OSE is an oxide of Al, Mg, Ta, Cu, Si; e.g. paragraph 41 and these elements are from column 2-6 of the periodic table of elements).

Claims 14, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohba in view of Kagawa, as applied to claim 1, and further in view of Yasuda et al. (US PGPub 2012/0008370; hereinafter “Yasuda”).
Re claim 14: Ohba teaches substantially the entire structure as recited in claim 1 except explicitly teaching the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (Te SM) to the at least one metallic element (Zr OEE) is in the range of about 0.33-3.0.
Yasuda teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (Te) to the at least one metallic element (Zr) is in the range of about 0.33-3.0 (composition ratio of Zr/Te is equal to between 0.2 to 0.74; e.g. paragraph 51).  Therefore Yasuda teaches the ratio between Zr and Te determines the resistance value of the ion source layer 21, the ratio can be adjusted to be a suitable resistance.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the varying of Zr/Te ratio to obtain a suitable resistance in the device of Ohba in view of Kagawa in order to have the predictable result of varying a result effective variable to obtain an optimal and suitable resistive property of the memory device.
Re claim 15: Ohba in view of Kagawa and Yasuda teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (Te) to the metallic element (Zr) is in the range of about 0.43- 1.5 (composition ratio of Zr/Te is equal to between 0.2 to 0.74; e.g. paragraph 51).  Therefore Yasuda teaches the ratio between Zr and Te determines the resistance value of the ion source layer 21, the ratio can be adjusted to be a suitable resistance.
Re claim 17: Ohba in view of Kagawa and Yasuda teaches the memory element wherein: an atomic percent ratio between the semimetal/semiconductor (Te) and the metallic element (Zr) is in the range of about 0.67- 1.5 (composition ratio of Zr/Te is equal to between 0.2 to 0.74; e.g. paragraph 51).  Therefore Yasuda teaches the ratio between Zr and Te determines the resistance value of the ion source layer 21, the ratio can be adjusted to be a suitable resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822